On August 13,1999, the defendant was sentenced to three (3) years and three (3) months to the Department of Corrections.
On March 2, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Nik Geranios. The state was not represented.
Before hearing the application, the defendant'was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but. also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Done in open Court this 2nd of March, 2000.
DATED this 28th day of March, 2000.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.